DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1, 2, 4, 6, 7, and 10 are pending and allowed in the application


Allowable Subject Matter

Claims 1, 2, 4, 6, 7, and 10 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejections the Examiner finds the Applicant's arguments filed on 21 May 2020  (pages 9-10 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1, 2, 4, 6, 7, and 10.  Specifically the claims recites the combination of additional elements of receiving electrical power data from sensors that measure the instant load on the home, detect user input, display energy consumption related data, transmit energy consumption related information, transmits the response data, determine an acceptability level, generating new energy consumption relate data, and transmit the new energy consumption 


Additionally, the Applicant's arguments filed on 25 February 2021 (pages 5-8 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1, 2, 4, 6, 7, and 10 are allowable over the prior art of record.  Specifically: while Matsuoka, Vassileva, and Haghighat-Kashani are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

determine an acceptability level, which indicates a degree of interest of the consumer in a level of detail regarding the suggestion about the action that the consumer may implement for energy saving included in the energy consumption-related information, based on the response data included in the user input,

generate new energy consumption-related data-information that includes the suggestion about the action that the consumer may implement for energy saving based on not only the electrical power data but also the determined acceptability level by selecting a template of wording for the suggestion about the action based on the determined acceptability level,

wherein, the suggestion about the action included in the new energy consumption-related information is generated using a reference value determined based on at least one of: (a) a number of plug-in hybrid vehicles associated with the house and the land, and/or (b) a number of electric vehicles associated with the house and the land, and

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Radloff et al. (U.S. Patent Publication 2011/0289019 A1) discloses an energy consumption management.
Bukhin et al. (U.S. Patent Publication 2011/0022242 A1) discloses methods and systems for managing energy usage in buildings.
Abernethy et al. (U.S. Patent Publication 2011/0296163 A1) discloses a system, method and apparatus for causing a device to enter an active mode.
Weaver et al. (U.S. Patent Publication 2015/0066221 A1) discloses an automated energy-conscious adjustments that are responsive to user-feedback.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/sss/
Patent Examiner AU 3623b

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623